 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDBMW AutoZentrum and Neil Silverman.Case 20-CA-9621July 11, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND KENNEDYOn March 10, 1975, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent BMW AutoZentrum, SanRafael,California, its officers, agents, successors,and assigns, shall take the action set forth in saidrecommended Order.'The Respondenthas excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicy not to over-rule an AdministrativeLaw Judge's resolutions with respectto credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products. Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexaminedthe record and find no basis forreversing his findings.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas heard before me in San Francisco, California, on Jan-uary 21, 1975. The charge was filed October 7, 1974, byNeil Silverman, an individual. The complaint issued No-vember 29, 1974, alleging violation by BMW AutoZentrum(herein called Respondent) of Section 8(a)(3) and (1) of theNational Labor Relations Act.The parties were given opportunity at the hearing to in-troduce relevant evidence, examine and cross-examine wit-nesses,and argue orally. Briefs were filed for the GeneralCounsel and Respondent.IssuEThe issueiswhether Respondent, in early July 1974, dis-charged Silverman for refusingto work duringa strike ofRespondent's union-representedemployees,violating Sec-tion 8(a)(3) and(1) of the Act.1.JURISDICTIONRespondent is a California corporation engaged in SanRafael in the sale and servicing of automobiles.Its annualgross income exceeds $500,000, and it annually takes deliv-ery in California,directly from outside the State,of goodsvalued in excess of $50,000.Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and(7) of the Act.11.LABORORGANIZATIONMachinists Union Local 238, International Associationof Machinists and Aerospace Workers,AFL-CIO (hereincalled the Union)is an organization in which employeesparticipate and which exists for the purpose of representingemployees in dealing with employers concerning wages,hours, and other terms and conditions of employment.The Union is a labor organization within Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICEA. FactsThe Union represents Respondent's mechanics. The lat-est bargaining contract between the Union and Respon-dent concerning those employees expired June 30, 1974.Shortly before noon, July 1, a successor contract not hav-ing been reached, Respondent's mechanics went on strikein furtherance of the Union's bargaining position.Silverman was employed in Respondent's parts depart-ment at the time, and had been since September 1973. Alsoin the parts department were Robert Marra, parts manag-er, and Mark Goodman, a part-time employee on vacationthroughout the strike. They were not represented by theUnion. After lunch, July 1, Rick Kampa, Respondent'spresident and general manager, told Silverman and Marrathat, in view of the strike, it would be a good time to inven-tory the parts department. This, according to Kampa,would have required two people and taken 2 or 3 days. Itwas not a matter of urgency; Silverman and Marra did notundertake the task, and it has not been done since.Rather than begin to take inventory, Silverman andMarra tended to unfinished business in the parts depart-ment for an hour or so. Marra left the job at or about 1:30p.m., Silverman a few minutes later. Kampa had been toldby one or the other, that day and before, that they wouldnot work during a strike. About a week before the strike,when told this by Marra, Kampa replied that Marra would219 NLRB No. 27 BMW AUTOZENTRUM99not have to worry about it because he would be laid off.'The Union began picketing Respondent's premises July 2.The strike ended about August 8.On July 2, Kampa ordered a 7-day advertisement in theSan Francisco papers, seeking a partsman2 The advertise-ment ran July 3 through 9. One Dean Smith answered itJuly 5; and filled out an application form and was inter-viewed by Kampa July 6. Kampa told him July 6 that hewas hired, but that a starting date could not be set becausethe turmoil attendant the strike precluded Kampa's at thattime giving Smith the needed orientation. Kampa said hewould contact Smith later about a starting date, eventuallyinforming him on about July 17 to begin July 22. Smith didbegin July 22, and has been in Respondent's parts depart-ment ever since.3Meanwhile, on July 8, having either seen or heard aboutthe advertisement,Marra and Silverman asked for theirjobs back. Marra talked to Kampa about 9:30 a.m.; Silver-man, in an unrelated transaction,later that morning. Mar-ra asked Kampa what the advertisement was all about andwhy he and Silverman were being fired. Kampa repliedthatMarra and Silverman had been "insubordinate"; thatthey had no reason to walk out and consequently werebeing replaced. Kampa relented later in the conversation,saying that,sinceMarra was the first one to return, hewould be "rehired." Kampa added that he had hired some-one new and that Silverman "will lose his place of work." 4Itwas agreed that Marra would return as parts managerJuly 15, which he did.When Silverman asked for his job back July 8, Kamparesponded that he had been "terminated for insubordina-tion"; that he had not taken inventory as directed, andsomeone had been hired in his place. Kampa recalled stat-ing, in addition: "[I]f you would have followed my adviceand would have kept on working, you still would have thework." Kampa told Silverman that, had his request to re-turn preceded Marra's, he, and not Marra, "would havehad the job." 5iMarra and Silverman are creditedthat theyforewarned Kampa thattheywould not work during a strike,Kampa's denials notwithstanding. be-cause of their convincing witness-stand demeanor,because theyimpressedas conscientious employeeswho would accord their employerthis consider-ation,and because Kampa admitted:"[Alt thetime they left .. I assumethis iswhy they leave, they don'twant to cross the [picket] line " "Theynever told me,"Kampa persisted, "but-well,Icould recognize the facts."Marrais credited as statingthat Kampathe one timeraised the prospect oflayoff, that beingconsistentwith Kampa's ensuing wordsand deeds, de-scribed below.2An advertisementfor mechanics also wasplaced, but not until July 173Kampa testifiedthat Smith,as a new employee,was subjectto a 2 or 3week "trial period."4Marra iscredited over Kampa's denial that Kampacharacterized Marraand Silverman as "insubordinate"and gave that as the reason for seeking toreplace them.That he usedthe term"insubordinate"meshes with his admit-ted use of "insubordination"in his conversationon the same day with Sil-verman and on the State form mentionedbelow.Kampa,on the other hand,is creditedover Marra's denial that Kampa mentionedthe hireof someonenew. Kampa's versionin thatrespectis the more plausible,given his earliertransactionwith Smith.Kampacame to the UnitedStatesfrom Germany in1961. He is42 years old.He has good English language skills, although acertain idiomatic awkwardnessbetrayshis foreign origin.5Kampa,while admitting use of the word"insubordination"in this con-versation,denied linking it to "termination" or anykindred term Silvermanis creditedin this regard becauseof theinherentunlikelihood of Kampa'smentioning"insubordination"except in explanation of action taken or con-Later July 8, Silverman filed with the San Rafael officeof the State Department of Human Resources and Devel-opment. In answer to the question on the form, "Why areyou no longer working on your last job?", Silverman en-tered:Because I was unwilling to cross a picket line, I wasfired for insubordination.A copy of this form, with Silverman's entries on it, wassupplied to Respondent for its version. Kampa wrote, inresponse to the request, "If this person quit or was fired,explain in detail":On 7/1/74, approx. early afternoon, N. Silverman lefthis place of work after I advised him to take inventoryin the Parts Dept. As I found out, he was not willing tocross theMech. picket line.Mech. went on strike7/1/74 noon, therefore, there was no picket line atthat time, nor for the rest of the day. On 7/8/74 N.Silverman visited our co. and I told him he lost his jobbecause of insurbodination, since he had no reason toleave his place of work.B. DiscussionThe General Counsel contends that Silverman, as a sym-pathy striker, was engaged in protected activity; and thatKampa discharged him for that reason when Silvermansought, on July 8, to return to work, violatingSection 8(a)(3) and (1). Respondent counters, in its brief, that "Re-spondent merely permanently replaced an economic strik-er" before that striker applied for reinstatement.That Silverman was a sympathy striker engaged in pro-tected activity cannot be gainsaid .6 The weight of evidencecompels the conclusion, moreover, that he suffered conse-quent discharge. Thus, on July 8, Kampa told him he hadbeen "terminated for insubordination," later confirming tothe State Department of Human Resources and Devel-opment: "I told him he lost his job because of insubordina-tion." Similarly, Kampa told Marra July 8 that he and Sil-verman were being replaced because they had been"insubordinate." Giving Kampa the benefit of an Englishlanguage disability far beyond that shown on thewitnessstand, his consistent hewing to the theme of insubordina-tion nevertheless renders Respondent's interpretation ofthe evidence untenable. Nor is this conclusion regardingSilverman weakened by Kampa's having recanted and "re-hired"Marra.It remainsto isolate the discharge's time of occurrence.The General Counsel's view that it happened July 8, coin-cident with the Kampa-Silverman conversation,presum-ably is because this was the first time Kampa addressedSilvermanon the subject. It is concluded, however, that thetemplated against Silverman,and because he admitted, on the State formmentioned below: "I told him he losthis jobbecause of insubordination "Kampa, however,is creditedoverSilvermanthatKampa mentioned a newhire, in light of hisJuly 6transaction with Smith6 Eg.P a c i f i c Grinding W h e e l Co,216 NLRB No. 91 (1974),CongoleumIndustries,Inc,197 NLRB 534 (1972),Union Carbide Corporation,174NLRB 989(1969),Dtfco Laboratories, Inc,172 NLRB 2149 (1968):South-ernGreyhound LinesDivisionof Greyhound Lines, inc.,169 NLRB 627(1968).CanadaDry Corporation,154 NLRB 1763 (1965): TexasFoundries.Inc,101 NLRB 1642 (1952) 100DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel's perception of the case is too narrow inthis regard, and that Silverman in fact was discharged at orabout the time his protected activity began July 1. It is notnecessary to the jural realitiy of discharge that it be commu-nicated to the dischargee. That the deed occurred, as anoperative mental act of Kampa's, around July 1-or atleast before Kampa's commitment to Smith on July 6-isindicated by these factors:(a)Kampa consistently attributed Silverman's job lossto his so-called insubordination, which began July 1, not tolaterbeing replaced. It thus is evident, to paraphraseSouthern Greyhound Lines, supra,'that Respondent did notdischarge Silverman to replace him, but replaced him be-causeit had discharged him.(b)Kampa told Marra before the strike that he wouldbe laid off if he joined it, indicating that action would betaken against Marra-and, by implication, Silverman-atsuch time as theprotected activity began.(c)According toMarra's credited testimony, whenKampa on July 8 recanted, he said Marra would be "re-hired," a word connotative of severance of Marra's-and,by implication, Silverman's-employment relationship atan earlier time.(d)Kampa placed the advertisement for a partsmanJuly 2. This indicates that the personnel decision, whateverits character, by then had been made and was in process ofimplementation.In summary, it is concluded that Respondent dischargedSilverman for engaging in protected activity, violating Sec-tion 8(a)(1) of the Act,' and that the discharge occurredabout July 1, 1974.CONCLUSIONS OF LAW1.By discharging Neil Silverman on about July 1, 1974,as found herein, Respondent engaged in an unfair laborpractice within Section 8(a)(1) of the Act.2.This unfair labor practice affects commerce withinSection 2(6) and (7) of the Act.REMEDYTo effectuate the policies of the Act, it is recommendedthat Respondent be ordered to cease and desist from theunfair labor practice found.Affirmatively, it is recommended that Respondent be or-dered to offer Silverman immediate and full reinstatementto his former position, dismissing, if necessary, any em-ployee hired subsequent to his discharge on about July 1,1974; and make him whole for lost wages and other bene-fits by payment to him of money and benefits equal to thatwhich he would have earned had he been restored to hisposition 5 days after he applied for reinstatement July 8.The reinstatement element of this remedy is grounded7Mook Weiss Meat PackingCo, 160 NLRB 546, 550-551 (1966)s 169 NLRB 628 (1968).9It is Board policy in cases of this sort,since the remedy would not beenhanced,not to decide if the discharge also violated Section 8(a)(3).UnionCarbide Corporation,supra,174 NLRB 989(1969), In.1;DifcoLaboratories,Inc., supra,172 NLRB 2149 (1968), In.1;Canada Dry Corporation, supra,154 NLRB 1764 (1965), In. 2.on the Supreme Court'sInternational Van Linesdecision,10as applied by the Board inH. S. Knitting Mills, Inc. i 1Thesecasesestablish that an unlawfully discharged striker is enti-tled to reinstatement, at cost of displacing anyone hiredafter the discharge, regardless if the dischargee was perma-nently replaced before applying for reinstatement and re-gardless if the strike was an unfair labor practice, as op-posed to economic, strike.12The suspension of backpay liability until 5 days after theapplication for reinstatement is in keeping with the Board'spolicy of not awarding backpay even to unlawfully dis-charged strikers for periods when their services voluntarilywere withheld.13Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 14Respondent, BMW AutoZentrum, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a).Discharging any employee because that employeeassists alabor organization by refusing to work during astrike at his or her place of work,(b) In any like or related manner interfering with, re-straining,or coercing employees in their exercise of rightsunder Section 7 of the Act.2.Take the following affirmative action:(a)Offer to Neil Silverman immediate and full reinstate-ment to his former position or, if that job no longerexists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, dismissing ifnecessary any employees hired subsequent to his dischargeon about July 1, 1974.(b)Make Neil Silverman whole for any monetary losseshe suffered because of the discrimination against him as isset forth in that portion of this Decision entitled "Reme-dy.,,(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, all pay-10N L.R Bv. InternationalVan Lines,409 U.S. 48 (1972)i 121 1 NLRB 355 (1974).See alsoGraneto-Datsun a Graneto Company,203NLRB 550 (1973), In. 9 (JD)12Were theissues not moot, it would have to be concluded that Kampamade a sufficient commitment to Dean SmithJuly 6 to qualifySmith as apermanent replacement,despite the inconclusiveness of Smith's startingdate SeeSouthwestEngraving Co.,198 NLRB 694 (1972). It would have tobe concluded, further, that the strikehad not by then becomean unfairlabor practice strike-if indeed iteverdid-since the fact of Silverman'sunlawful discharge had not beencommunicated to anyoneso as toprolongthe strike.13H S. Knitting Mills, Inc, supra, Roosevelt Roofing and Sheet MetalWorks,Inc, 204 NLRB 671 (1973) Backpay shall be computedin accor-dance withF W Woolworth Company,90 NLRB 289 (1950), andIsis Plumb-ing & Heating Co,138 NLRB 716 (1962).°All outstanding motions inconsistent with this recommended Orderherebyare denied In the event no exceptions are filedas provided by Sec102.46of the Rules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommendedOrderherein shall, asprovidedin Sec.102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objectionsthereto shallbe deemed waived for all purposes. BMW AUTOZENTRUMroll records,social security payment records,timecards,personnel records and reports, and all other records neces-sary for determination of the amount of backpay due andthe rights of reinstatement under the terms of this Order.(d) Post at its place of business in San Rafael,Califor-nia, copies of the attached notice marked "Appendix." 15Copies ofsaid notice,on forms provided by theRegionalDirector of Region 20, after being signed by an authorizedrepresentative of Respondent,shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employees cus-tomarily are posted.Reasonable steps shall be taken toensure that said notices are not altered, defaced, or coveredby other material.Notify the Regional Director of Region 20, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the UnitedStatesCourt of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIX101NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any employee because thatemployee assists a labor organization by refusing towork during a strike at his or her place of work.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in their exercise ofrights under Section 7 of the National Labor RelationsAct.WE WILL offer to Neil Silverman immediate and fullreinstatement to his former position or if that job nolonger exists,to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, dismissing if necessary any employees hiredsubsequent to his discharge on about July 1, 1974.WE WILL make Neil Silverman whole for any mone-tary losses suffered because of the discriminationagainst him.BMW AUTOZENTRUM